Citation Nr: 0102154	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  91-35 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ernest C. Baynard, III, 
Attorney


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from November 1974 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which, in pertinent part, denied a request 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  During a lengthy appeal 
period, the June 1990 rating decision was confirmed several 
times, including after Board remands in January 1994 and 
August 1995.  The Board denied the veteran's request to 
reopen the claim by a decision issued in August 1996.

The veteran appealed the August 1996 Board decision to the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the United States Court of Veterans Appeals).  In 
August 1998, the parties filed a Joint Motion asking the 
Court to sever the issue of entitlement to service connection 
for PTSD from the other appealed issues and to remand that 
issue.  The Court ordered that action in that same month.  On 
remand from the Court, the Board remanded the issue of 
entitlement to service connection for PTSD to the RO.  The RO 
adjudicated that claim, and the veteran submitted a timely 
substantive appeal after a statement of the case was issued. 

The veteran requested a hearing before the Board regarding 
his claim of entitlement to service connection for PTSD.  The 
requested hearing was scheduled in June 2000.  In June 2000, 
the veteran requested that the hearing be rescheduled, and 
the hearing was rescheduled for August 2000.  38 C.F.R. 
§ 20.702 (2000).  In September 2000, after the veteran had 
failed to appear at the hearing scheduled in August, the 
veteran asked that his hearing be rescheduled, as unforeseen 
circumstances had prevented him from arranging transportation 
to Washington, D.C., for his hearing.  38 C.F.R. § 20.702(c).  
The unidentified unforeseen circumstances were found not to 
constitute good cause for a second request to reschedule a 
Board hearing, and the request to reschedule was denied.  
38 C.F.R. § 20.702(d).  The veteran has been afforded his 
right to a hearing before the Board, and the claim of 
entitlement to service connection for PTSD is before the 
Board for appellate review.

By a decision issued in June 1999, with entry of judgment in 
July 1999, the Court vacated the portion of the August 1996 
Board decision which denied a request to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The Court found that it was not clear that the new 
evidence of record failed to establish a well-grounded claim.  
The issue was remanded to the Board for readjudication 
consistent with the current law.  The Board notes that 
"current law" has undergone statutory change since the 
Court's order was issued.  To the extent that the effect of 
the Court's June 1999 decision or July 1999 order may be 
unclear under now-current law, the Board's decision below 
clarifies the effect of the June 1999 decision and July 1999 
order.

For the reasons discussed below, including statutory changes 
enacted after the Court's orders in this case, the Board 
finds that the claims on appeal are more accurately described 
as the issue listed on the title page of this decision.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for an 
acquired psychiatric disorder was denied by the RO in 
November 1983 and in September 1988, and those unappealed 
denials are final.

2.  A December 1992 medical opinion relating a currently-
diagnosed psychosis to a "nervous condition" for which the 
veteran was treated in service, presuming the credibility of 
that evidence, is new and material evidence to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.



CONCLUSIONS OF LAW

1.  The rating decisions of November 1983 and in September 
1988 denying service connection for an acquired psychiatric 
disorder are final.  38 U.S.C.A. § 7105(b), (c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302(a) (1999).  

2.  New and material evidence has been received to reopen a 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO's decisions in November 1983 and in September 1988 
denying service connection for an acquired psychiatric 
disorder became final when the veteran did not appeal either 
within one year of the date of the letter notifying him of 
each disallowance.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.160(d) (2000).  To reopen this claim, new and material 
evidence must be presented or secured.  38 U.S.C.A. § 5108 
(West 1991); Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
No other standard than that articulated in the regulation 
applies to the determination.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998). 

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since the pertinent date to "contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.  The credibility of 
evidence is presumed for the purpose of determining whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510 
(1992). 

Several items of evidence have been submitted since the 1983 
or 1988 determinations.  Those items of evidence are new, in 
that they were not previously of record, and they afford new 
information; hence, they are not cumulative.  The new items 
of information include reports of VA hospital admissions, 
which reflect that the veteran has been diagnosed as having 
schizophrenia.  At the time of the prior final decisions, 
that diagnosis had not been assigned.  A VA medical opinion 
dated in December 1992 linked the veteran's diagnosis of 
chronic, paranoid schizophrenia to a nervous condition the 
veteran reported he had been treated for in service.  

Although the December 1992 VA medical opinion did not reflect 
that the physician had reviewed the veteran's claims file or 
medical history to determine the accuracy of the veteran's 
report that he had been treated for a "nervous condition" 
in service, any question regarding the accuracy of that 
report goes to the probative value of the medical opinion, 
which is not for consideration in determining whether it is 
new and material evidence.  Justus, supra.  The Board notes 
that the previous determination, that the new evidence was 
not sufficient to establish a well-grounded claim, cannot be 
applied on remand, as recently-enacted statutory changes, 
which have removed the requirement that a veteran establish a 
well-grounded claim, have apparently also voided this 
requirement for reopening a claim.  

The veteran has presented new and material evidence regarding 
his claim that he incurred a psychiatric disorder in service, 
and the claim is reopened.  38 U.S.C.A. § 5108.  VA is 
obligated to assist the veteran in developing the facts 
pertinent to his claim, as discussed in the remand portion of 
this decision.  



ORDER 

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, and the claim is reopened.  The appeal 
is granted to this extent only. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the requirement of a well-
grounded claim in order to receive VA assistance in the 
development of a claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran's claim raises several areas where assistance may 
be helpful.  
In his June 1999 substantive appeal of the denial of service 
connection for PTSD, he stated that there should be reports 
from the period during which he was held in corrective 
custody in service.  He also stated that he believed these 
reports would establish that he was suffering from an 
acquired psychiatric disorder or PTSD at that time.  The 
veteran requested that the RO attempt to obtain those 
records.  The Board notes that the RO has attempted to obtain 
such records through the Chief of Naval personnel, but it is 
unclear whether such records might be available from any 
other source.  

The Board notes that the veteran has also stated on several 
occasions that he received psychiatric counseling during 
service.  Only three pages of the veteran's personnel 
records, which might provide relevant information, are of 
record.  
Further efforts to obtain pertinent government records, such 
as service administrative and personnel records, appear to 
warranted, as well as assistance in obtaining any service 
medical or other records identified by the veteran as 
supporting his claim.  The veteran states, for example, that 
a diagnosis of schizophrenia was noted during VA treatment in 
January 1978, about 5 months after the expiration of the one-
year presumptive period for service connection for a 
psychosis.  Any additional clinical records of the veteran's 
care in early 1978, if available would be helpful, as well as 
alternative types of evidence, including employment 
examinations or records, education examinations or records, 
and the like.  The RO should also complete development of the 
veteran's claim of entitlement to service connection for PTSD 
consistent with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran for 
sufficient information to identify the 
dates and sources of VA and any non-VA 
providers of medical care who treated him 
for a psychiatric disorder since 1994.  
After securing any necessary release, the 
RO should assist the veteran in 
requesting copies of such records as 
contemplated under the VCAA.

2.  The RO should again request the 
veteran's service medical records from 
the National Personnel Records Center 
(NPRC).  In particular, the RO should 
request that the NPRC search for any and 
all clinical records reflecting 
psychiatric assessment or treatment, 
after obtaining from the veteran the 
names of the facilities where he received 
psychiatric treatment.  The NPRC should 
be asked to state whether there are any 
requested psychiatric or other service 
administrative or personnel records which 
cannot be found and the location of which 
is unknown.  

3.  The veteran should be notified of the 
results of such requests for records and 
any further efforts by the RO to obtain 
such information, especially any 
administrative, personnel, or clinical 
records regarding treatment of a 
psychiatric disorder or alcoholism or 
records of marital or financial 
counseling.  If unsuccessful, he should 
be informed that he may initiate his own 
request for such records.  

4.  The veteran should be advised of 
alternative types of evidence, which 
might assist him in establishing his 
mental status in service or proximate to 
service, and to support his claim for 
service connection for PTSD.  

5.  After the requested record 
development is completed under the VCAA 
to the extent possible, the veteran 
should be afforded a VA psychiatric 
examination.  The claims file should be 
made available to the examiner in 
connection with the examination.  The 
examiner should be requested (1) to 
determine what diagnostic formulation is 
best supported by the record and current 
examination, and also (2) to provide and 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that any currently diagnosed 
acquired psychiatric disorder is related 
to service.  

The veteran and his representative should then be provided 
with a supplemental statement of the case (SSOC) which 
includes a summary of the evidence actions to assist the 
veteran.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO, as contemplated under existing legal criteria.  



		
 	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals

 

